            Case 8:19-cr-00200-TDC Document 37 Filed 05/15/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA         *
                                 *
      v.                         *    CRIMINAL NO. TDC-19-200
                                 *
ERIC EION MARQUES,               *
                                 *
           Defendant.            *
                                 *
                               *******
         CONSENT MOTION FOR ENTRY OF A PROTECTIVE ORDER

       Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United States

hereby moves by and through its attorneys, and with the consent of counsel for Defendant Eric

Eoin Marques, hereby requests a Protective Order and in support thereof states as follows:

       1.         On April 17, 2019, a grand jury sitting in the District of Maryland returned a four-

count indictment charging Defendant with (1) Conspiracy to Advertise Child Pornography; (2)

Conspiracy to Distribute of Child Pornography; (3) Advertising Child Pornography; and (4)

Distribution of Child Pornography, all in violation of Title 18, United States Code, Sections 2251,

2252A, and 2.

       2.         During the course of the investigation of these offenses, law enforcement agents

have gathered voluminous records that the government wishes to provide to the defense in

discovery.

       3.         Throughout these discoverable material is personal identifiers including, but not

limited to, social security numbers, birth dates, financial records, as well as information about the

online identities (i.e., aliases or monikers) of individuals who are the subject of ongoing criminal

investigations.      Also within these discoverable materials is information about sensitive

investigative techniques employed in those investigations.
            Case 8:19-cr-00200-TDC Document 37 Filed 05/15/19 Page 2 of 3



       4.       Pursuant to U.S. Attorney’s Office policy, in the absence of a Protective Order,

such information must be redacted from discovery materials before they are produced to the

defense, just as they must be redacted before documents are filed with the Court, see Fed. R. Crim.

P. 49.1. However, due to the volume of material at issue, the process of redacting the documents

would take so long that the provision of discovery to the defense would be significantly delayed.

       5.       In order to allow the government to produce the discovery materials in unredacted

form, the parties request that this Court enter a Protective Order under Federal Rule of Criminal

Procedure 16(d)(1). For the convenience of the Court, a proposed Protective Order is attached

hereto. This Protective Order will protect the privacy interest of any individuals whose personal

identifiers are in the discovery materials, without hampering defense counsel in the defense of this

matter, or prejudicing ongoing law enforcement investigations.

       A copy of the Proposed Protective Order is attached to this motion.



                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney


                                      By:     ________/s/________________
                                              Kristi N. O’Malley
                                              Thomas M. Sullivan
                                              Assistant United States Attorneys
                                              6406 Ivy Lane, Suite 800
                                              Greenbelt, Maryland 20770
                                              Tel.: (301) 344-4431/0173




                                                -2-
         Case 8:19-cr-00200-TDC Document 37 Filed 05/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       This is to certify on this 15th day of May, 2019, that a copy of the foregoing Consent

Motion for Entry of a Protective Order was served electronically through the Clerk of the United

States District Court using CM/ECF, to all counsel of record.


                                                     ____________/s/____________
                                                     Thomas M. Sullivan
                                                     Assistant United States Attorney




                                               -3-
